ROSS MILLER Filed in the office of Document Number Secretary of State 20090768316-72 206 North Carson Street Ross Miller Filing Date and Time Carson City, Nevada 89701-4299 Secretary of State 10/22/2009 2:55 PM (775) 684 8708 State of Nevada Entity Number Website: secretaryofstate.biz E0576012009-9 Articles of Incorporation (PURSUANT TO NRS 78) Important. Read attached instructions before completing form. ABOVE SPACE IS FOR OFFICE USE ONLY 1. Name of Corporation: Tatra Resources Ltd. 2. Registered Agent [X] Commercial Registered Agent:Val-U-Corp Services, Inc. for Service of Name Process: 1802 North Carson Street; Suite 108 Carson City NEVADA (check only Street Address City State Zip Code one box) Optional Mailing Address City State Zip Code 3. Authorized Stock: (number of shares Number of shares Par value: Number of shares corporation authorized to with par value: without par value: Issue) 4. Names Daniel A. Kramer & Addresses, Name of Board of 1802 North Carson Street; Suite 108 Carson City NEVADA Directors/Trustees: Street Address City State Zip Code (attached additional page there is more than 3 Name directors/trustees) 5. Purpose: The purpose of this Corporation shall be: Any legal purpose (optional-see instructions) Any legal purpose 6. Names, Address Daniel A. Kramer /S/ Daniel A. Kramer and Signature of Name Signature Incorporator: 1802 North Carson Street; Suite 108 Carson City NEVADA (attached additional page Street Address City State Zip Code there is more than 1 incorporator) 7. Certificate of I hereby accept appointment as Resident Agent for the above named corporation. Acceptance of Appointment of /S/ Daniel A. Kramer October 22, 2009 Resident Agent: Authorized Signature of R.A. or On Behalf of R.A. Company Date This form must be accompanied by appropriate fees. See attached fee schedule.
